       7:21-cv-02006-DCC              Date Filed 07/06/21        Entry Number 1    Page 1 of 9




                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                SPARTANBURG DIVISION



 RODERICK SNELL,              )
                              )
             Plaintiff,       )
                              )                                            COMPLAINT
                v.            )                                         (Jury Trial Requested)
                              )
 NATIONAL RAILROAD PASSENGER )
 CORPORATION, NORFOLK         )
 SOUTHERN RAILWAY COPORATION, )
 AND BOBBY EARL TORRENCE      )
                              )
             Defendants.      )
                              )
 _______________________________________________________




        NOW COMES, through undersigned counsel, Plaintiff Roderick Snell, who files the

following Complaint for Damages against Defendants National Railroad Passenger Corporation,

Norfolk Southern Corporation, and Bobby Earl Torrence, and shows the Court as follows:

                                                           I.

        Plaintiff Roderick Snell is a person of the full age of majority and a resident of the County

of Mercer, State of New Jersey.

                                                           II.

        Said Defendants herein are:

        1)       National Railroad Passenger Corporation (“Amtrak”), a corporation organized and

                 existing by virtue of an Act of Congress and authorized to and doing business in

                 the State of South Carolina as an interstate carrier and engaged in interstate

                 transportation, operating an interstate system of railroads in and through various

                 states including the State of South Carolina.

                                                           1
       7:21-cv-02006-DCC          Date Filed 07/06/21      Entry Number 1       Page 2 of 9




        2)       Defendant Norfolk Southern Railway Corporation (hereinafter “Norfolk

                 Southern”), a corporation duly organized and existing under the laws of the State

                 of Virginia, with railroad tracks and facilities located in and doing business

                 throughout the State of South Carolina including, but not limited to the County of

                 Spartanburg, where Plaintiff suffered the injuries for which damages are sought in

                 the captioned proceedings;

        3)       Bobby Earl Torrence, a person of the full age of majority and resident of the City

                 of Spartanburg, County of Spartanburg, State of South Carolina; and

                                                III.

        At all times relevant hereto, Defendant Amtrak is and was doing business and conducting

rail operations and has and had places of business in and through several states including rail

operations and places of business within the County of Spartanburg, State of South Carolina, where

this action is filed.

                                                 IV.

        At all times relevant hereto, Defendant Norfolk Southern is and was doing business and

conducting rail operations and has and had places of business in and through several states

including rail operations and places of business within the County of Spartanburg, State of South

Carolina, where this action is filed.

                                                 V.

         At all times pertinent hereto, Defendant Amtrak is and was an interstate carrier by rail and

was engaged in interstate transportation and commerce.




                                                  2
       7:21-cv-02006-DCC          Date Filed 07/06/21         Entry Number 1     Page 3 of 9




                                                 VI.

       Jurisdiction is proper in this Honorable Court because this is a civil case in which the matter

in controversy is within the Court’s jurisdictional limits.

                                                VII.

       Venue is proper in this Honorable Court as the events giving rise to the damages claimed

by Plaintiff in the captioned proceedings occurred within the County of Spartanburg, State of South

Carolina.

                                                VIII.

       On or about December 31, 2019, Plaintiff Roderick Snell was a ticketed passenger aboard

Amtrak Train 20, also known as “The Crescent,” which was in route from Atlanta, Georgia to

Trenton, New Jersey. As the Amtrak train on which Plaintiff was a passenger was traveling east

over the crossing owned, maintained, and/or under the care, custody, and/or control of Amtrak

and/or Norfolk Southern at West Cleveland Street, within the County of Spartanburg, State of

South Carolina, a motor vehicle owned and/or operated by Defendant Bobby Earl Torrence was

positioned on the tracks directly in the path of the train. As the train approached, the motor vehicle

was still present on the tracks at the crossing, and a violent collision ensued. As a result of the

collision, suddenly and without warning, Plaintiff was thrown violently forward in his seat and

into and under the seat in front of him and suffered severe bodily injuries.

                                                 IX.

       At the time and place of the subject incident, Amtrak and/or Norfolk Southern owned,

controlled, operated and/or maintained the railroad tracks, roadbed, and signal system in the area

of the subject crossing.




                                                  3
       7:21-cv-02006-DCC         Date Filed 07/06/21       Entry Number 1       Page 4 of 9




                                                 X.

       Plaintiff suffered injuries as a result of Defendants’ negligence, jointly and/or severally.

                                                 XI.

       Plaintiff is free of fault and did not contribute in any manner whatsoever to the occurrence

of this accident or his related injuries or damages.

                                                XII.

       The subject collision caused Plaintiff Roderick Snell to suffer severe injuries to his lower

back and neck, inter alia, for which he has undergone substantial medical evaluation and treatment.

                          COUNT I – CLAIMS AGAINST AMTRAK

                                                XIII.

       Plaintiff incorporates herein, all allegations set forth above.

                                                XIV.

       The injuries and damages sustained by Plaintiff on December 31, 2019 were caused by the

negligence of Defendant Amtrak, its agents, servants or employees acting in the course and the

scope of their employment in that:

       1.      Defendant Amtrak failed to provide a safe crossing;

       2.      Defendant Amtrak failed to control obstructions to the view of the motoring public

               due to vegetation and trees along the track;

       3.      Defendant Amtrak failed to control obstructions to the view of the train crew due

               to vegetation and trees along the track;

       4.      Defendant Amtrak failed to install properly placed railroad cross buck signs, stop

               signs, and/or advance warning signs;




                                                  4
      7:21-cv-02006-DCC          Date Filed 07/06/21       Entry Number 1      Page 5 of 9




       5.      Defendant Amtrak failed to maintain smooth and level crossing surfaces for

               vehicles to traverse so a motorist could watch for oncoming trains without having

               to be on the lookout for road defects or otherwise experience difficulties traversing

               the crossing;

       6.      Defendant Amtrak failed to properly warn Plaintiff of the dangers presented as a

               passenger aboard the train;

       7.      Defendant Amtrak failed to warn Plaintiff of an impending collision;

       8.      Defendant Amtrak failed to operate its train in a reasonably safe manner;

       9.      Defendant Amtrak failed to avoid creating and/or permitting the dangers and

               hazards to exist in the train’s path; and

       10.     Any and all other acts of negligence which may be shown at trial on the merits of

               this matter.

                COUNT II – CLAIMS AGAINST NORFOLK SOUTHERN

                                                XV.

       Plaintiff incorporates herein all allegations set forth below.

                                                XVI.

       In the alternative, the injuries and damages sustained by Plaintiff on December 31, 2019,

were caused by the negligence of Defendant Norfolk Southern, its agents, servants or employees

acting in the course and the scope of their employment in that:

       1.      Defendant Norfolk Southern failed to provide a safe crossing;

       2.      Defendant Norfolk Southern failed to control obstructions to the view of the

               motoring public due to vegetation and trees along the track;




                                                  5
      7:21-cv-02006-DCC          Date Filed 07/06/21       Entry Number 1      Page 6 of 9




       3.      Defendant Norfolk Southern failed to control obstructions to the view of the train

               crew due to vegetation and trees along the track;

       4.      Defendant Norfolk Southern failed to install properly placed railroad cross buck

               signs, stop signs, and/or advance warning signs;

       5.      Defendant Norfolk Southern failed to maintain smooth and level crossing surfaces

               for vehicles to traverse so a motorist could watch for oncoming trains without

               having to be on the lookout for road defects or otherwise experience difficulties

               traversing the crossing;

       6.      Defendant Norfolk Southern failed to properly warn Plaintiff of the dangers

               presented by being a passenger aboard a train being operated on tracks owned

               and/or within the care, custody, and control of Norfolk Southern;

       7.      Defendant Norfolk Southern failed to avoid creating and/or permitting the dangers

               and hazards to exist in the train’s path; and

       8.      Any and all other acts of negligence which may be shown at trial on the merits of

               this matter.

              COUNT III – CLAIMS AGAINST BOBBY EARL TORRENCE

                                               XVII.

       Plaintiff incorporates herein all allegations as set forth below.

                                              XVIII.

       In the further alternative, Plaintiff avers that the injuries and damages sustained by him on

December 31, 2019, were caused by the negligence, recklessness, and/or carelessness of Defendant

Bobby Earl Torrence by way of the following non-exclusive list of particulars, to wit:

       1.      Failure to see what should have been seen;



                                                 6
      7:21-cv-02006-DCC          Date Filed 07/06/21      Entry Number 1        Page 7 of 9




       2.      Failure to yield the right of way to the approaching train;

       3.      Failure to refrain from placing a vehicle upon the tracks when it was unsafe to do

               so in advance of an approaching train;

       4.      Failure to avoid attempting to cross the tracks when it was unsafe to do so in

               advance of an approaching train;

       5.      Failure to avoid blocking the tracks with a portion of a motor vehicle in advance of

               an approaching train;

       6.      Failure to have removed the motor vehicle from the tracks to provide a safe, clear

               passage for the approaching train;

       7.      Failure to be attentive of traffic conditions around him;

       8.      Failure to give a reasonable warning to the approaching train;

       9.      Failure to follow applicable federal, state, and/or local rules and regulations; and

       10.     Failure to observe ordinary care and caution commensurate with the surrounding

               circumstances.

       11.     Any and all other acts of negligence which may be shown at trial on the merits of

               this matter.

                                           DAMAGES

                                               XIX.

       As a direct and proximate result of the above-described occurrence, Plaintiff has and may

in the future suffer physical pain and mental anguish, for which he has and may in the future incur

costs for medical care and treatment and has and may in the future suffer a loss of earnings.

                                               XX.




                                                  7
         7:21-cv-02006-DCC          Date Filed 07/06/21       Entry Number 1     Page 8 of 9




         Plaintiff avers that, at the time of the accident and concomitant injuries, he was an able-

bodied person and demands full recovery for all sums reasonable in the premises for the following

items:

             1.      Physical pain and suffering, past and future;

             2.      Mental anguish, past and future;

             3.      Lost wages, loss of earning capacity, and/or loss of fringe benefits, past and

                     future;

             4.      Loss of enjoyment of life, past and future; and

             5.      Medical expenses, past and future.

                                                  XXI.

         Plaintiff demands a trial by jury for all issues triable as of right.

         WHEREFORE, Plaintiff prays for judgment against Defendants for actual damages, together

with punitive damages in an appropriate amount, for the costs of this action, and for such other and

further relief as the Court may deem just and proper.




                                    **Signature Page to Follow**



                                                     8
7:21-cv-02006-DCC     Date Filed 07/06/21      Entry Number 1   Page 9 of 9




                            RESPECTFULLY SUBMITTED,

                    PETERS, MURDAUGH, PARKER, ELTZROTH, DETRICK

                    _s/Randolph Murdaugh, IV ________________________
                    RANDOLPH MURDAUGH, IV, ESQ.
                    CHELCI S. AVANT, ESQ.
                    101 Mulberry Street East
                    P.O. Box 457
                    Hampton, South Carolina 29924
                    Telephone: (803) 943-2111
                    Facsimile: (803) 914-2014
                    Email: rmurdaugh@pmped.com
                    Email: cavant@pmped.com

                    And
                    C. PERRIN ROME, III
                    W. CHAD STELLY
                    ROME, ARATA, BAXLEY & STELLY, L.L.C.
                    650 Poydras Street, Suite 2017
                    New Orleans, LA 70130
                    Telephone: (504) 522-9980
                    Facsimile: (504) 522-9971
                    Email: prome@romearata.com
                           wcstelly@romearata.com

                    Attorneys for Plaintiff,
                    Roderick Snell




                                       9
